DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 are objected to for minor informalities and require the following or other appropriate correction:

In claim 1, line 2, “(104)” should be deleted, in order to correct an apparent typographical error.
In claim 1, line 4, “(110)” should be deleted, in order to correct an apparent typographical error.
In claim 23, line 1, “(210)” should be deleted, in order to correct an apparent typographical error.
In claim 2, line 2, “wherein the…process further comprising:” should be changed to “wherein the…process further comprises:”, in order to correct an apparent typographical error.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Three-Prong Test
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure (such as “printer means”), material, or acts for performing the claimed function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is modified by functional language and is linked by a transition word without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “unit configured to…” and “unit is further configured to…” in claim 14 and 23, respectively.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9-11, 13, 15, 22-24 and 26 are rejected under 35 U.S.C. 102(a2) as being anticipated by Zhang, et al (US PG Publication 2020/0059841 A1), hereafter Zhang

Regarding claim 1, Zhang teaches a method for identifying a target neighbor cell for handover of a user equipment (UE) (104) positioned in a serving cell to the target neighbour cell, a cell covering a location for serving the UE, the serving cell is adjacent to the plurality of neighbour cells, in a wireless communication network (100), the method comprising:
obtaining a received signal strength value and a load value for each candidate cells, wherein said signal strength value comprises one of Reference Signals Received Power (RSRP) and Reference Signal Received Quality (RSRQ) and wherein said load values comprises physical resource block (PRB) utilization values
([0116] In the table below, a table of channel load indicators are presented
TABLE 1 PRB usage any High any High Low High
[0117] – The access node use the load balancing information for mobility decisions. The load balancing information is in part received through measurement reports from connected wireless devices stating that there is a neighbour cell that is better (higher RSRP, RSRQ, SINR) and it also includes other neighbour cell in its report. The access node then evaluates the neighbour cells in the measurement report together with the load condition); 
performing sorting of candidate cells using a nested dual level threshold-based sorting process
([0086] - When the load is higher than a predetermined first threshold, the access node determines if there are neighboring access nodes experiencing a lower load than a threshold level, the first threshold or a selected second threshold. If that is the case, load balancing operations are performed from the serving access node to one or more neighboring access nodes
[0117] – The access node will rank the cell within the set according to load (lowest load first)); and 
selecting a target cell from the sorted plurality of candidate cells
([0117] – The access node will rank the cell within the set according to load (lowest load first) and attempt to handover the wireless device to the cell with the lowest load within the set).

Regarding claim 2, Zhang teaches the method as claimed in claim 1, 
wherein the nested dual level threshold-based sorting process further comprising: 
comparing the RSRP/RSRQ values of the plurality of neighbor cells with at least three RSRP/RSRQ threshold values
([0017] - The load balancing information is in part received through measurement reports from connected wireless devices stating that there is a neighbour cell that is better (higher RSRP, RSRQ, SINR) and it also includes other neighbour cell in its report
[0120] - The one or more comparative operations may comprise the performing of a second comparison of the neighbor cell channel load information to one or more threshold values
([120] indicates a comparison of the neighbor cell channel load information is made to one or more threshold values (one or more threshold values may = at least 3), where, as indicated in [0117], the channel load information includes the RSRP/RSRQ values)); and 
comparing the PRB utilization values of the plurality of neighboring cells with at least one PRB threshold values
([0116] In the table below, a table of channel load indicators are presented
TABLE 1 PRB usage any High any High Low High
[0120] - The one or more comparative operations may comprise the performing of a second comparison of the neighbor cell channel load information to one or more threshold values
([120] indicates a comparison of the neighbor cell channel load information is made to one or more threshold values, where, as indicated in [0116] and Table 1, the channel load information includes the PRB usage values)).
Regarding claim 9, Zhang teaches the method as claimed in claim 1, 
wherein the load value includes at least one of: 
average load value, mean load value, absolute load value and a range of load values
([0116] - The weighted average may be determined for a plurality of channel load indicators. However, the one or more comparative operations may also be performed for each respective channel load indicators).

Regarding claim 10, Zhang teaches the method as claimed in claim 1, 
wherein the method further comprises: creating a data table of the plurality of candidate cells, wherein the data table stores the received signal strength value (RSRP/RSRQ) and the load value (PRB utilization) for each candidate cells
([0117] - The access node then evaluates the neighbour cells in the measurement report together with the load condition. This can for example be that if a set of neighbour cells has RSRP/RSRQ/SINR values that differ less than a threshold (i.e., the cells signal quality measured by the UE are almost the same) the access node will rank the cell within the set according to load (lowest load first) 
(The access node ranks the neighbor cells within the set/table usng the 
RSRP/RSRQ and load values)).

Regarding claim 11, Zhang teaches the method as claimed in claim 1, 
wherein the nested dual level threshold-based sorting process is implemented by comparing the RSRP/RSRP values with at least three RSRP/RSRQ threshold values
([0017] - The load balancing information is in part received through measurement reports from connected wireless devices stating that there is a neighbour cell that is better (higher RSRP, RSRQ, SINR) and it also includes other neighbour cell in its report
[0120] - The one or more comparative operations may comprise the performing of a second comparison of the neighbor cell channel load information to one or more threshold values
([120] indicates a comparison of the neighbor cell channel load information is made to one or more threshold values (one or more threshold values may = at least 3), where, as indicated in [0117], the channel load information includes the RSRP/RSRQ values)) and 
by comparing the PRB utilization values with at least two PRB threshold values
([0116] In the table below, a table of channel load indicators are presented
TABLE 1 PRB usage any High any High Low High
[0120] - The one or more comparative operations may comprise the performing of a second comparison of the neighbor cell channel load information to one or more threshold values
([120] indicates a comparison of the neighbor cell channel load information is made to one or more threshold values, where, as indicated in [0116] and Table 1, the channel load information includes the PRB usage values)).

Regarding claim 13, Zhang teaches the method as claimed in claim 1, wherein the method is implemented by a radio access network (RAN) intelligent controller in an Open-RAN environment
([0075] - Examples of access nodes are radio network controller).

Regarding claim 14, Zhang teaches an apparatus for identifying a target neighbor cell for handover of a user equipment (UE) positioned in a serving cell to the target neighbour cell, a cell covering a location for serving the UE, the serving cell is adjacent to the plurality of neighbour cells, in a wireless communication network, the apparatus comprising: 
a handover management unit configured to: 
obtain a received signal strength value and a load value for each candidate cells, wherein said signal strength value comprises one of Reference Signals Received Power (RSRP) and Reference Signal Received Quality (RSRQ) and wherein said load values comprises physical resource block (PRB) utilization values
([0116] In the table below, a table of channel load indicators are presented
TABLE 1 PRB usage any High any High Low High
[0117] – The access node use the load balancing information for mobility decisions. The load balancing information is in part received through measurement reports from connected wireless devices stating that there is a neighbour cell that is better (higher RSRP, RSRQ, SINR) and it also includes other neighbour cell in its report. The access node then evaluates the neighbour cells in the measurement report together with the load condition; 
perform sorting of candidate cells using a nested dual level threshold-based sorting process
([0086] - When the load is higher than a predetermined first threshold, the access node determines if there are neighboring access nodes experiencing a lower load than a threshold level, the first threshold or a selected second threshold. If that is the case, load balancing operations are performed from the serving access node to one or more neighboring access nodes
[0117] – The access node will rank the cell within the set according to load (lowest load first)); and 
select the target neighbor cell from the sorted list of plurality of candidate cells
([0117] – The access node will rank the cell within the set according to load (lowest load first) and attempt to handover the wireless device to the cell with the lowest load within the set).

Regarding claim 15, Zhang teaches the apparatus as claimed in claim 14, 
wherein the nested dual level threshold-based sorting process further comprising: 
comparing the RSRP/RSRQ values of the plurality of neighbor cells with at least three RSRP/RSRQ threshold values
([0017] - The load balancing information is in part received through measurement reports from connected wireless devices stating that there is a neighbour cell that is better (higher RSRP, RSRQ, SINR) and it also includes other neighbour cell in its report
[0120] - The one or more comparative operations may comprise the performing of a second comparison of the neighbor cell channel load information to one or more threshold values
([120] indicates a comparison of the neighbor cell channel load information is made to one or more threshold values (one or more threshold values may = at least 3), where, as indicated in [0117], the channel load information includes the RSRP/RSRQ values)); and 
comparing the PRB utilization values of the plurality of neighboring cells with at least one PRB threshold values
([0116] In the table below, a table of channel load indicators are presented
TABLE 1 PRB usage any High any High Low High
[0120] - The one or more comparative operations may comprise the performing of a second comparison of the neighbor cell channel load information to one or more threshold values
([120] indicates a comparison of the neighbor cell channel load information is made to one or more threshold values, where, as indicated in [0116] and Table 1, the channel load information includes the PRB usage values)).

Regarding claim 22, Zhang teaches the apparatus as claimed in claim 14, 
wherein the load value includes at least one of: 
average load value, mean load value, absolute load value and a range of load values
([0116] - The weighted average may be determined for a plurality of channel load indicators. However, the one or more comparative operations may also be performed for each respective channel load indicators).

Regarding claim 23, Zhang teaches the apparatus as claimed in claim 14, wherein the HO management unit (210) is further configured to: 
create a data table of the plurality of candidate cells, wherein the data table stores the received signal strength value (RSRP/RSRQ) and the load value (PRB utilization) for each candidate cells
([0117] - The access node then evaluates the neighbour cells in the measurement report together with the load condition. This can for example be that if a set of neighbour cells has RSRP/RSRQ/SINR values that differ less than a threshold (i.e., the cells signal quality measured by the UE are almost the same) the access node will rank the cell within the set according to load (lowest load first) 
(The access node ranks the neighbor cells within the set/table usng the RSRP/RSRQ and load values)).

Regarding claim 24, Zhang teaches the apparatus as claimed in claim 14, 
wherein the nested dual level threshold-based sorting process is implemented by comparing the RSRP/RSRP values with at least three RSRP/RSRQ threshold values
([0017] - The load balancing information is in part received through measurement reports from connected wireless devices stating that there is a neighbour cell that is better (higher RSRP, RSRQ, SINR) and it also includes other neighbour cell in its report
[0120] - The one or more comparative operations may comprise the performing of a second comparison of the neighbor cell channel load information to one or more threshold values
([120] indicates a comparison of the neighbor cell channel load information is made to one or more threshold values (one or more threshold values may = at least 3), where, as indicated in [0117], the channel load information includes the RSRP/RSRQ values)) and 
by comparing the PRB utilization values with at least one PRB threshold values
([0116] In the table below, a table of channel load indicators are presented
TABLE 1 PRB usage any High any High Low High
[0120] - The one or more comparative operations may comprise the performing of a second comparison of the neighbor cell channel load information to one or more threshold values
([120] indicates a comparison of the neighbor cell channel load information is made to one or more threshold values, where, as indicated in [0116] and Table 1, the channel load information includes the PRB usage values)).

Regarding claim 26, Zhang teaches the apparatus as claimed in claim 14, wherein the apparatus is implemented by a radio access network (RAN) intelligent controller in an Open-RAN environment
([0075] - Examples of access nodes are radio network controller).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Hu, et al (US PG Publication 2013/0223235), hereafter Hu.

Regarding claim 12, Zhang teaches the method as claimed in claim 1.
Zhang does not teach
wherein the method provides a low power computation technique for sorting of the candidate cells.
In the same field of endeavor, Hu teaches the limitations not taught by Zhang, including
wherein the method provides a low power computation technique for sorting of the candidate cells	
([0103] - This approach may minimize UE power consumption while in IDLE mode. When such a UE enters CONNECTED mode, the network may take range expansion or load balancing into consideration when determining whether or not to perform a handover of the UE to a different cell in order to improve the overall spectrum efficiency. In this scenario, cell selection may be based on the best RSRP when the UE is performing cell reselection (while in IDLE mode) as well as when the UE is moving to CONNECTED mode
[0207] - The processor is further configured to perform the cell selection or reselection according to a cell ranking criterion. In an embodiment, the processor is further configured to perform the cell selection or reselection to one of a low power access node).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Zhang, which includes ranking cells, based on load and signal strength (RSRP/RSRQ) values, to include Hu’s teaching of ranking cells, based on load and signal strength (RSRP/RSRQ) values, while employing low power, for the benefit of minimizing UE power consumption (see [0103]).

Regarding claim 25, Zhang teaches the apparatus as claimed in claim 14.
Zhang does not teach
wherein the apparatus provides a low power computation technique for sorting of the candidate cells.
Zhang does not teach
wherein the apparatus provides a low power computation technique for sorting of the candidate cells.
In the same field of endeavor, Hu teaches the limitations not taught by Zhang, including
wherein the apparatus provides a low power computation technique for sorting of the candidate cells	
([0103] - This approach may minimize UE power consumption while in IDLE mode. When such a UE enters CONNECTED mode, the network may take range expansion or load balancing into consideration when determining whether or not to perform a handover of the UE to a different cell in order to improve the overall spectrum efficiency. In this scenario, cell selection may be based on the best RSRP when the UE is performing cell reselection (while in IDLE mode) as well as when the UE is moving to CONNECTED mode
[0207] - The processor is further configured to perform the cell selection or reselection according to a cell ranking criterion. In an embodiment, the processor is further configured to perform the cell selection or reselection to one of a low power access node).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Zhang, which includes ranking cells, based on load and signal strength (RSRP/RSRQ) values, to include Hu’s teaching of ranking cells, based on load and signal strength (RSRP/RSRQ) values, while employing low power, for the benefit of minimizing UE power consumption (see [0103]).

Allowable Subject Matter
Claims 3-8, 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Du, et al (US PG Publication 2009/0270104), hereafter Du, teaches a method and apparatus for reselecting cells, based on RSRP and load values.
Roy, et al (US PG Publication 20220038974 A1), hereafter Roy, teaches a cell selection and reselection by ranking cells, based on using RSRP and RSRQ based metrics and channel load metrics. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641